Exhibit 10.1











By Hand Delivery


October 22, 2007


J.P. Causey Jr.
Chesapeake Corporation
1021 E. Cary Street, 22nd Floor
Richmond, VA  23219




Re:  Executive Employment Agreement


Dear J.P.:


At the direction of the Executive Compensation Committee of Chesapeake's Board
of Directors, I hereby advise you that Chesapeake Corporation will not extend
the period described in section 1(b) of your Executive Employment Agreement
beyond the current expiration date.


Please indicate your receipt of this notice by signing the attached copy of this
letter and returning it to me.


Please contact me with any questions concerning this matter.


Sincerely,




                                                                                              
 /s/ David A. Winter
                                                                                               
_________________
David A. Winter
Director - Human Resources




I received this notice on the 22nd day of October, 2007.
 
 
/s/ J.P. Causey Jr.
________________

J.P. Causey Jr.




Copy:                      Andrew J. Kohut



